Citation Nr: 0023182	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-10 479	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from October 1945 to 
January 1948.  

For reasons which will become apparent, additional 
development regarding the issue of service connection for 
post-traumatic stress disorder will be the subject of the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  The veteran was discharged from active service on 
January 30, 1948.  

2.  According to the veteran's WD-AGO Form 53-58, he was a 
member of the Army of Occupation, and was awarded the World 
War II Victory Medal.  

3.  The veteran has received varying Department of Veterans 
Affairs (VA) and private psychiatric diagnoses, including 
post-traumatic stress disorder.  


CONCLUSION OF LAW

The veteran's claim for service connection for post-traumatic 
stress disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the issue currently before the Board of Veterans' 
Appeals (Board), the threshold question which must be 
resolved is whether the veteran's claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period, and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999).  

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In pertinent part, it is argued 
that, while in service, the veteran served as a guard at a 
"war crimes prison" in Lansburg, Germany, for approximately 5 
to 6 months.  Reportedly, during that time, "approximately 
150 Germans were hung, 72 of them in two days' time."  
According to the veteran, he was on "death watch" for 96 
hours prior to the hanging of the aforementioned 72 
prisoners.  As a result of such trauma, it is argued, the 
veteran has developed a post-traumatic stress disorder.  

The Board notes that, based on a review of the veteran's 
claims folder, he served on active duty from October 1945 to 
January 1948, and was a member of the Army of Occupation.  
Accordingly, it is at least feasible that the veteran might 
have been present at certain "war crimes" trials which took 
place following World War II.  While it is true that, 
subsequent to service, the veteran has received varying 
psychiatric diagnoses, he has in addition, on more than one 
occasion, received a diagnosis of post-traumatic stress 
disorder.  

The Board acknowledges that, at present, the veteran's 
claimed stressors have not been verified.  Nonetheless, the 
chronology of his service, when taken in conjunction with 
both VA and private diagnoses of post-traumatic stress 
disorder, render his claim for service connection for that 
disability at least plausible.  Under such circumstances, the 
veteran's claim for service connection for post-traumatic 
stress disorder is well grounded.  


ORDER

The veteran has submitted a well-grounded claim for service 
connection for post-traumatic stress disorder.  


REMAND

As noted above, the veteran's claim for service connection 
for post-traumatic stress disorder has been found well 
grounded.  While it is true that the veteran has received a 
diagnosis of post-traumatic stress disorder, he has, in 
addition, received various other psychiatric diagnoses, 
including major depression, dysthymia, and an adjustment 
disorder with depressed mood.  Moreover, while on VA 
psychiatric examination in June 1994, the examiner failed to 
render a diagnosis of post-traumatic stress disorder, he 
conceded that, at the time of his examination, neither the 
veteran's claims folder nor any clinical records were 
available for review.  

The Board notes that the question of whether a veteran was 
exposed to a stressor in service is a factual determination, 
and VA adjudicators are not bound to accept such statements 
simply because treating medical providers have done so.  
Wood v. Derwinski, 1 Vet. App. 190 (1991) [affirmed on 
reconsideration, 1Vet. App. 406 (1991)]; Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  As previously noted, none of the 
veteran's alleged "stressors" have as yet been submitted to 
the appropriate authority for verification.  Accordingly, 
further development will be undertaken prior to a final 
adjudication of the veteran's claim for service connection 
for post-traumatic stress disorder.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  
Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 1997, the date of 
the most recent treatment of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  In addition, the RO should request 
from the veteran a comprehensive and 
detailed statement regarding the stressor 
or stressors to which he alleges he was 
exposed in service.  The veteran should 
be requested to provide specific details 
of the claimed stressful events, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved, including their names, ranks, 
units of assignment, or any other 
identifying details.  The veteran should 
be advised that this information is 
vitally necessary in order to obtain 
supportive evidence, and that he must be 
as specific as possible, because without 
such detailed information, an adequate 
search for verifying data cannot be 
conducted.  

3.  Following receipt of the 
aforementioned information, the RO should 
review the file and prepare a summary of 
the veteran's claimed stressors.  This 
summary, and all associated documents, 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) located at 7798 Cissna Road, 
Springfield, Virginia  22150-3100, in 
order that they might provide any 
information which could corroborate the 
veteran's alleged stressors.  

4.  Following the above, the RO should 
make a specific determination based upon 
the complete record with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  Should the RO determine 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify which stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
evidence.  

5.  Following completion of the above, if 
and only if the RO determines that the 
record establishes the existence of a 
stressor or stressors in service, the RO 
should arrange for the veteran to be 
scheduled for a psychiatric examination 
by a psychiatrist who has not heretofore 
seen or examined him, if possible.  The 
RO should specify for the examiner the 
stressor or stressors which it has 
determined are established by the record, 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
or whether the diagnostic criteria to 
support a diagnosis of post-traumatic 
stress disorder have been satisfied.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiners should, 
additionally, comment explicitly upon 
whether the events claimed by the veteran 
as a stressor or stressors, and confirmed 
by the RO, are of a quality required to 
produce post-traumatic stress disorder.  
If so, the examiner should comment 
explicitly on whether there is a link 
between such a stressor or stressors and 
the current diagnosis of post-traumatic 
stress disorder.  The claims folder 
should be made available to the examiner 
prior to the examinations.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above-requested development has been 
completed.  In particular, the RO should 
ensure that any material obtained is 
responsive to, and in complete compliance 
with, the directives of this REMAND, and, 
if not, the RO should take corrective 
action.  

Following completion of the above actions, the RO should 
review the evidence, and determine whether the veteran's 
claim may now be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case, and given an ample 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  

In this REMAND of the claim for further development, the 
Board does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
appellant until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


